

 


NINTH AMENDMENT TO AMENDED AND RESTATED
PRIVATE LABEL CONSUMER CREDIT CARD PROGRAM AGREEMENT


This NINTH AMENDMENT TO AMENDED AND RESTATED PRIVATE LABEL CONSUMER CREDIT CARD
PROGRAM AGREEMENT (this “Amendment”) is made and entered into this 29th day of
June, 2011, by and between GE Money Bank (“Bank”), and Select Comfort
Corporation (“Select Comfort”) and Select Comfort Retail Corporation (“SCRC” and
collectively with Select Comfort “Retailer”) to amend that certain Amended and
Restated Private Label Consumer Credit Card Program Agreement dated as of
December 14, 2005 (as amended, modified and supplemented from time to time, the
“Agreement”) among such parties.  Capitalized terms used herein and not
otherwise defined have the meanings given them in the Agreement.
 
WHEREAS, Bank and Retailer are parties to the Agreement, and it is their mutual
desire that the Agreement be amended in accordance with the terms and conditions
set forth herein, including, without limitation, to extend the Term of the
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:
 
I.           AMENDMENTS TO AGREEMENT
 
1.1           Amendment to Section 3.5(a).  Section 3.5(a) of the Agreement is
hereby deleted in its entirety and replaced with the following:
 
(a)           The Program Fee Percentages available under the Program as of the
Ninth Amendment Effective Date are set forth on Schedule 3.5.
 
1.2           Amendment to Section 3.5(b).  The first sentence of Section 3.5(b)
of the Agreement is hereby deleted in its entirety and replaced with the
following:
 
Beginning at the first anniversary of the Ninth Amendment Effective Date and as
of the end of each twelve (12) month period thereafter during the Term, Bank, in
conjunction with Retailer, will review and evaluate the effectiveness of the
Program generally (including the credit based promotion sales mix, the overall
level of sales charged to Accounts, and Account fraud and credit losses during
such period), as well as evaluating the performance of each credit based
promotion during such period.
 
1.3           Amendment to Section 3.6.  Section 3.6 of the Agreement is hereby
deleted in its entirety and replaced with the following:
 
3.6    Interest Rate Adjustor.  (a)  Without limiting Bank’s right to adjust the
Program Fee Percentages as set forth in Section 3.5, Bank may adjust the Program
Fee Percentage quarterly for each credit-based promotion then offered to
Cardholders by Bank based on movements in the Twelve Month LIBOR as set forth
below in this Section
 
 
 

--------------------------------------------------------------------------------

 
 
3.6.  Following the Ninth Amendment Effective Date, adjustments to the Program
Fee Percentages set forth on Schedule 3.5 based on movements in the Twelve Month
LIBOR shall be calculated and implemented as follows:  (x) any prior adjustment
to such Program Fee Percentages pursuant to this Section 3.6 shall be
eliminated, and (y) with respect to each such Program Fee Percentage, Bank shall
adjust (either up or down) such Program Fee Percentage by:
 
(i)           [***Confidential portion has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Commission.]
 
(ii)          [***Confidential portion has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Commission.]
 
(iii)         [***Confidential portion has been omitted pursuant to a request
for confidential treatment and has been filed separately with the Commission.]
 
(iv)         [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]
 
(v)          [***Confidential portion has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Commission.]
 
For purposes of effecting the above calculation, Bank shall establish the Twelve
Month LIBOR for a given calendar quarter as of the last business day of the
calendar quarter immediately preceding such given calendar quarter and shall
apply any revised Program Fee Percentages resulting from such calculation as of
the first day of the second month in such given calendar quarter (and such
revised Program Fee Percentage shall apply for the succeeding period of
approximately 90 days until again adjusted in accordance with this Section
3.6).  If the cost of funds adjustment calculation set forth in this Section 3.6
results in a Program Fee Percentage that is less than zero, such Program Fee
Percentage shall, irrespective of such calculation, be deemed to equal zero and
Bank shall have no obligation to rebate any amounts to Retailer in connection
with the applicable credit-based promotion related to such Program Fee
Percentage.  For the avoidance of doubt, (i) the adjustment (either up or down)
to any Program Fee Percentage pursuant to this Section will be in addition to
any other prior adjustments (either up or down) made to any Program Fee
Percentage pursuant to any provision of Section 3.5, and (ii) no adjustment
pursuant to this Section shall eliminate any prior adjustments (either up or
down) made to any Program Fee Percentage pursuant to any provision of Section
3.5.
 
Each adjustment to the Program Fee Percentages pursuant to this Section 3.6
shall be applied prospectively only.  For clarification purposes only, examples
of the foregoing calculations are set forth on the attached Schedule 3.6.
 
1.4           Amendment to Section 4.3.  Section 4.3 of the Agreement is hereby
deleted in its entirety and replaced with the following:
 
2
 

--------------------------------------------------------------------------------

 
 
[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]
 
1.5           Amendment to Section 6.4.  The last sentence in Section 6.4 of the
Agreement is hereby deleted in its entirety and replaced with the following
 
 
        Bank will consult with Retailer regarding any changes to the credit
criteria used for the Program which, in Bank’s reasonable opinion, could
reasonably be expected to have a material adverse affect on the Program and will
notify Retailer in writing prior to the implementation of any such change.

 
1.6           Amendment to Section 9.1.  Section 9.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:
 
9.1           Program Term.  This Agreement shall continue until February 15,
2016 and shall automatically renew for additional two (2) year terms (each such
period, a “Term”), unless either party shall give written notice to the other
party at least twelve (12) months prior to the end of the scheduled expiration
of such Term of its intention to terminate the Program.
 
1.7           Amendment to Section 9.2(m).  Section 9.2(m) of the Agreement is
hereby deleted in its entirety and replaced with the following:
 
[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]


1.8           Amendment to Section 9.2(n).   [***Confidential portion has been
omitted pursuant to a request for confidential treatment and has been filed
separately with the Commission.] 
 
1.9           New Definitions.  The following definitions are hereby added to
Appendix A to the Agreement:
 
“Aggregate Increased Net Cost of Sales” means, as of any date on which the Bank
proposes New Pricing, the amount (expressed as a percentage) by which the Net
Cost of Sales for Retailer for the twelve (12) month period immediately
following the Ninth Amendment Effective Date (if Bank’s proposed New Pricing had
been effectuated at the beginning of such twelve (12) month period) would have
exceeded Retailer’s actual Net Cost of Sales during such twelve (12) month
period.
 
“Base Twelve Month LIBOR” means 1.00%.
 
“Bank Offer Net Cost of Sales” means, as of any date, the percentage cost to
Retailer of financed sales on all Common Promotions assuming implementation of
the pricing set forth in the Bank Proposal for such Common Promotions, expressed
in basis points, represented by the quotient, the numerator of which is
aggregate fees that would have been paid by Retailer net of any amounts paid to
Retailer by Bank, including any rebates or credits earned
 
3
 

--------------------------------------------------------------------------------

 
 
under the Program such as the Volume Rebate pro-rated as to the Common
Promotions, during the twelve (12) month period immediately preceding such date
if the pricing set forth in the Bank Proposal for the Common Promotions had been
implemented at the beginning of such twelve (12) month period and the
denominator of which is Net Program Sales attributable to the Common Promotions
for such period.
 
“Common Promotions” means all credit based promotions available under the
Program the functional equivalents of which are also proposed in a Competing
Offer.  For example, a 48 Month With Payment No Interest credit based promotion
would be deemed a Common Promotion if a 48 Month With Payment No Interest credit
based promotion was available under the Program and also under the Competing
Offer.  However, a 48 Month With Payment No Interest credit based promotion
would not be deemed a Common Promotion if it were only available under the
Competing Offer and not the Program.
 
“Competing Offer Net Cost of Sales” means, as of any date, the percentage cost
to Retailer of financed sales on all Common Promotions assuming implementation
of the pricing set forth in the Competing Offer for such Common Promotions,
expressed in basis points, represented by the quotient, the numerator of which
is aggregate fees that would have been paid by Retailer net of any amounts that
would have been paid to Retailer by the offeror of the Competing Offer in
connection with such Competing Offer, including any rebates or credits which
would have been earned by Retailer under the Competing Offer pro-rated as to the
Common Promotions, during the twelve (12) month period immediately preceding
such date if the pricing set forth in the Competing Offer for the Common
Promotions had been implemented at the beginning of such twelve (12) month
period and the denominator of which is Net Program Sales attributable to the
Common Promotions for such period.
 
“Cost of Funds Differential” means, as of any date, the amount (expressed as a
percentage) by which the Competing Offer Net Cost of Sales exceeds or is below
the Bank Offer Net Cost of Sales.
 
“Ninth Amendment Effective Date” means June 29, 2011.
 
1.10          Deleted Definitions.  The following definitions in Appendix A to
the Agreement are hereby deleted in their entirety:
 
                  “Base LIBOR Rate” shall mean, for any credit-based promotion,
the Three Month LIBOR or Twelve Month LIBOR, as applicable, in effect at the
time of the last adjustment to a Retailer Promotion Fee Percentage. The Base
LIBOR Rate as of January 1, 2009 shall be 1.43% for the Three Month LIBOR and
2.00% for the Twelve Month LIBOR.
 
  “LIBOR Rate” shall mean, as applicable, the Three Month LIBOR or the Twelve
Month LIBOR.
 
  “LIBOR Rater Trigger Movement” shall mean, as of the end of any calendar
quarter, after taking into account all movements in the LIBOR Rate, an increase
or
 
4
 

--------------------------------------------------------------------------------

 
 
 decrease in the LIBOR Rate, relative to the Base LIBOR Rate, equal to at least
25 basis points (0.25%).
 
  “Third Amendment Effective Date” means January 1, 2009, the effective date of
the Third Amendment to Amended and Restated Private Label Consumer Revolving
Credit Card Program Agreement by and between Bank and Retailer.
 
  “Three Month LIBOR” means, for any date, the three (3) month “London Interbank
Offered Rate” (LIBOR) as published in The Wall Street Journal in its “Money
Rates” section (or if The Wall Street Journal shall cease to be published or to
publish such rates, in such other publication as Bank may, from time to time,
specify) on such date, or if The Wall Street Journal is not published on such
date, on the last day before such date on which The Wall Street Journal is
published whether or not such rate is actually ever charged or paid by any
entity.
 
1.11           Amendment to Schedule 3.5.   Schedule 3.5 to the Agreement is
hereby deleted in its entirety and replaced the revised Schedule 3.5 attached to
this Amendment.
 
1.12           New Schedule 3.6.  The new Schedule 3.6 attached to this
Amendment is hereby added to the Agreement immediately following Schedule 3.5   
 
1.13           Amendment to Schedule 6.7.  Schedule 6.7 to the Agreement is
hereby deleted in its entirety and replaced with the revised Schedule 6.7
attached to this Amendment.
 
II.           GENERAL
 
2.1           Authority for Amendment.  The execution, delivery and performance
of this Amendment has been duly authorized by all requisite corporate action on
the part of Retailer and Bank and upon execution by all parties will constitute
a legal, binding obligation thereof.
 
2.2           Effect of Amendment.  Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and
effect.  The Agreement, as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof.
 
2.3           Binding Effect; Severability.  Each reference herein to a party
hereto shall be deemed to include its successors and assigns, all of whom shall
be bound by this Amendment and in whose favor the provisions of this Amendment
shall inure.  In case any one or more of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
 
2.4           Further Assurances.  The parties hereto agree to execute such
other documents and instruments and to do such other and further things as may
be necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby and thereby.
 
5
 

--------------------------------------------------------------------------------

 
2.5           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of Utah.
 
2.6           Counterparts.  This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one agreement.
 
6
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, all as of the day and year first above
written.
 
SELECT COMFORT CORPORATION
 
 
By:  /s/ Mark A.
Kimball                                                                
Its:  SVP and General Counsel                        
 
 
SELECT COMFORT RETAIL CORPORATION
 
 
By:  /s/ Mark A.
Kimball                                                              
Its:  SVP and General Counsel                      
 
 
GE MONEY  BANK
 
 
By:  /s/ Glenn
Marino                                                             
Its:  Executive Vice President
 




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.5
To
Credit Card Program Agreement


Program Fee Percentages






[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.6
To
Credit Card Program Agreement


Interest Rate Adjustor Calculations




[***Confidential portion has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.]


 


 
 
 
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.7
To
Credit Card Program Agreement


Financial Covenants


I.  Financial Covenants


Minimum Tangible Net Worth.  Retailer shall, at all times, maintain a Tangible
Net Worth equal to or greater than Thirty Million Dollars ($30,000,000).


Minimum Cash.  Retailer shall, as of the end of each fiscal quarter of Retailer,
maintain Cash equal to or greater than Fifty Million Dollars ($50,000,000).
 
II. Definitions


As used in this Schedule 6.7, the following terms have the following meanings:
 
“GAAP” means generally accepted accounting principles applicable in the United
States, consistently applied; provided that, if any change to GAAP after the
date hereof shall materially affect computations determining compliance with the
financial ratios and covenants set forth herein or otherwise in the Agreement,
if either Bank or Retailer shall so request, the Bank and Retailer shall
negotiate in good faith to amend such ratios or covenants to preserve the
original intent thereof in light of such change in GAAP; provided further that,
until so amended, (a) such ratio or restriction shall continue to be computed in
accordance with GAAP prior to such change therein and (b) Retailer shall provide
to the Bank financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratios or restrictions made before and after giving
effect to such change.
 
“Intangible Assets” means, with respect to any entity and as of any date of
determination, the sum of (i) all of such entity’s assets which should be
classified as intangible assets (such as goodwill, patents, trademarks,
copyrights, franchises, and deferred charges including unamortized debt discount
and research and development costs) in accordance with GAAP, (ii) cash held in a
sinking or other similar fund established for the purpose of redemption or other
retirement of capital stock, and (iii) to the extent not already deducted from
total assets, reserves for depreciation, depletion, obsolescence or amortization
of properties and other reserves or appropriations of retained earnings which
have been or should be established in connection with business operation.
 


“Cash” means any US Treasury instrument or investment grade securities (to
include either investment grade corporate or government debt) which are highly
liquid and have maturity of less than 36 months, currency on hand, demand
deposits and cash equivalent instruments in investment accounts that are not
legally restricted as to usage or withdrawal.


“Net Worth” means, with respect to any entity and as of any date of
determination, all items which should be included as assets of such entity, less
all items which should be included as liabilities of such entity, in each case,
determined in accordance with GAAP. 


“Tangible Net Worth” means, with respect to any entity and as of any date of
determination, the Net Worth of such entity, less the amount of such entity’s
Intangible Assets.



 
 

--------------------------------------------------------------------------------

 

 
 